                  Case 1:17-cv-04275-RPK-RML Document 274-28 Filed 07/01/20 Page 1 of 1 PageID #: 8031

                                                        Allstate Ins. Co., et al. v. Avetisyan, et al.
                                                               Exhibit 25 - Total Damages
                                 Claim(s) for Relief                                                     Treble                     Total Judgment
                                                                                    Compensatory                      Prejudgment
    Defaulted Defendant             against each         Retailer Enterprise                            Damages                     Sought Against
                                                                                      Damages                           Interest
                                     Defendant                                                        (RICO only)                     Defendant
                                    14th - Fraud                 N/A                    $32,635.99        N/A          $5,248.81
Almatcare Medical Supply, Inc.      15th - Unjust                                                                                     $37,884.80
                                                                 N/A                    $32,635.99        N/A          $5,248.81
                                     Enrichment

                                    22nd - Fraud                 N/A                     $6,324.38        N/A          $1,557.95
  AVA Custom Supply, Inc.           23rd- Unjust                                                                                      $7,882.33
                                                                 N/A                     $6,324.38        N/A          $1,557.95
                                     Enrichment

                                    30th - Fraud                 N/A                    $794,690.34       N/A         $367,849.62
  Daily Medical Equipment
                                    31st - Unjust                                                                                    $1,162,539.96
  Distribution Center, Inc.                                      N/A                    $794,690.34       N/A         $367,849.62
                                     Enrichment

                                                         Medical Equipments
   IG & NAT Services, Inc.          57th - RICO                                         $112,281.24   $336,843.72      $71,950.27    $403,793.99
                                                            Service, Inc.

                                                          Almatcare Medical
                                    13th - RICO                                         $32,112.00     $96,336.00      $5,091.61
                                                             Supply, Inc.
     Alexandra Matlyuk              14th - Fraud                N/A                     $32,635.99        N/A          $5,248.81     $101,427.61
                                    15th- Unjust
                                                                 N/A                    $32,635.99        N/A          $5,248.81
                                    Enrichment


                                    21st - RICO        AVA Custom Supply, Inc.           $5,952.68     $17,858.04      $1,479.89
      Arthur Avetisyan              22nd - Fraud                 N/A                     $6,324.38        N/A          $1,557.95      $19,337.93
                                    23rd- Unjust
                                                                 N/A                     $6,324.38        N/A          $1,557.95
                                    Enricohment


                                                       Daily Medical Equipment
                                    29th - RICO                                         $794,690.34   $2,384,071.02   $367,849.62
                                                       Distribution Center, Inc.
       Gregory Miller                                                                                                                $2,751,920.64
                                    30th - Fraud                 N/A                    $794,690.34       N/A         $367,849.62
                                    31st- Unjust
                                                                 N/A                    $794,690.34       N/A         $367,849.62
                                    Enrichment




                                                                               1 of 1                                                             Exhibit 25
